IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,415-02


EX PARTE CHARLES THOMAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02F0288102 IN THE 102ND DISTRICT COURT
FROM BOWIE COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to eighteen months' imprisonment. He did not appeal his
conviction.
	Applicant contends that he was denied pre-sentence time and that trial counsel rendered
ineffective assistance. The trial court made findings of fact and conclusions of law and recommended
that relief be denied.
	The trial court's findings do not fully address all fact issues necessary to the resolution of the
claims raised by Applicant. Nonetheless, this Court has undertaken an independent review of all the
evidence in the record. Therefore, based on the trial court's findings of fact and conclusions of law
as well as this Court's independent review of the entire record, we deny relief.


Filed: May 13, 2009
Do not publish